UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
_________________________________
                                  )
LON RATLEY,                       )
                                  )
                 Plaintiff,       )
                                  )
           v.                     )  Civil Action No. 13-CV-0756(KBJ)
                                  )
UNITED STATES                     )
POSTAL SERVICE,                   )
                                  )
                 Defendant.       )
                                  )
_________________________________ )

                              MEMORANDUM OPINION

       This matter is before the Court on Defendant United States Postal Service’s

motion to dismiss, or in the alternative, for summary judgment. (Def.’s Mot., ECF No.

10.) Pro se plaintiff Lon Ratley filed a complaint in the Small Claims division of D.C.

Superior Court on February 2, 2013, seeking $341.99 from Defendant United States

Postal Service for damage to his mail. (See Notice of Removal, ECF No. 2.) On April

20, 2013, the Superior Court dismissed the action, and thereafter Mr. Ratley filed a

motion to reinstate the complaint. (See id. ¶ 2; Ex. 2 (Superior Court docket sheet).)

The Postal Service removed that motion to federal court on May 23, 2013. (Notice of

Removal.)

       On September 16, 2013, the Postal Service filed a motion to dismiss, or in the

alternative, for summary judgment. (See generally Def.’s Mot.) Mr. Ratley failed to

respond within the time period set forth in Local Civil Rule 7(b). See LCvR 7(b)

(directing parties to file an opposition to motions within 14 days of the date of service).

On October 4, 2013, the Court issued an Order directing Mr. Ratley to respond no later
than October 31, 2013, and informing him of the risks of failing to respond, pursuant to

Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988), and Neal v. Kelly, 963 F.2d 453, 456

(D.C. Cir. 1992). (See Fox-Neal Order, ECF No. 11.)

       Mr. Ratley has failed to respond to the motion to dismiss despite the Fox-Neal

Order, which the Court issued over one month ago. In these circumstances, the Court

may treat the motion to dismiss as conceded. LCvR 7(b); see also Fox v. American

Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004) (finding that the district court

did not abuse its discretion in granting a dispositive motion on the basis that plaintiffs’

failure to timely respond was a concession of the motion’s validity under Local Civil

Rule 7(b)); Cromartie v. Dist. of Columbia, 806 F. Supp. 2d 222, 226 (D.D.C. 2011)

(declining to reconsider treatment of defendants’ motion for summary judgment as

conceded where plaintiff had failed to file a timely opposition), aff’d, 479 F. App’x 355

(D.C. Cir. May 2, 2012).

       Accordingly, the Court grants the Postal Service’s motion to dismiss. A separate

order accompanies this memorandum opinion.

Date: November 6, 2013                           Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge